Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/24/2021 has been entered. Claims 3, 5, 21-24 are cancelled, claims 1-2, 4 and 6-20 are currently pending in this application.

Allowable Subject Matter
Claims 1-2, 4 and 6-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a light collimation structure as set forth in claims 1-2, 4 and 6-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a light collimation structure, comprising: a light guide plate including a light incident side connecting with the light exiting side and the side opposite the light exiting side; and a light extraction unit on the light guide plate, wherein the light extraction unit is configured to take out lights having a filtered first color having a narrow band of spectrum, a filtered second color having a narrow band of spectrum, and a filtered third color having a narrow band of spectrum in the light guide plate to provide a collimated first color light, a collimated second color light and a collimated third color light, the light extraction unit comprises a grating structure comprising a plurality of sub-gratings, and a first light shielding layer which is at a first distance from the grating structure, the first light shielding layer comprising first absorption portions and first transmission portions which are alternately arranged in an array, and the first absorption portions and the first transmission portions are spaced apart from one another; wherein “an orthographic projection of each of the first light transmission portions on the light 
Claims 2, 4 and 6-20 are allowable due to their dependency.
The most relevant references, Wang (CN 202947082U) in view of Wyatt (US 2017/0269279) and Chen (US 2018/0203294) only discloses a light collimation structure, comprising: a light guide plate including a light incident side connecting with the light exiting side and the side opposite the light exiting side; and a light extraction unit on the light guide plate, wherein the light extraction unit is configured to take out lights having a filtered first color having a narrow band of spectrum, a filtered second color having a narrow band of spectrum, and a filtered third color having a narrow band of spectrum in the light guide plate to provide a collimated first color light, a collimated second color light and a collimated third color light, the light extraction unit comprises a grating structure comprising a plurality of sub-gratings, and a first light shielding layer which is at a first distance from the grating structure, the first light shielding layer comprising first absorption portions and first transmission portions which are alternately arranged in an array, and the first absorption portions and the first transmission portions are spaced apart from one another. However they do not teach or suggest that an orthographic projection of each of the first light transmission portions on the light guide plate completely covers an orthographic projection of one of the plurality of sub-gratings on the light guide plate in combination with the other required elements of the claim.
Fattal (US 2020/0025993, at least Fig. 6-7B), Inada (US 2016/0265749, at least Fig. 38), Lee (US 2016/0085118, at least Fig. 3A-4A) and Choi (US 2004/0240232, at least Fig. 5 and 8) are also silent as of the specific limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871